     Case 1:17-cr-00207-LJO-SKO Document 96 Filed 10/15/20 Page 1 of 1


 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   PEGGY SASSO Bar #228906
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorney for Defendant
     STEFAN RAMIREZ
 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10    UNITED STATES OF AMERICA,                   Case No. 1:17-cr-00207

11                    Plaintiff,                  ORDER OF RELEASE

12    vs.
                                                  Judge: Hon. Dale A. Drozd
13    STEFAN RAMIREZ,

14                    Defendant.

15
16          On September 25, 2020, the United States Court of Appeals for the Ninth Circuit issued a
17   published opinion reversing the trial court’s denial of Mr. Ramirez’s suppression motion and
18   remanding the case for further proceedings. On October 2, 2020, Mr. Ramirez filed a motion for
19   bail pending appeal pursuant to 18 U.S.C. § 3143(b). The government filed a written opposition
20   on October 9, 2020, and this Court heard oral argument on the matter on October 15, 2020. This
21   Court GRANTS defendant’s motion for bail pending appeal, and its ruling and reasoning is
22   preserved on the record.
23          Accordingly, IT IS SO ORDERED that FCI Lompoc release Stefan Ramirez
24   (Register Number: 76787-097) on October 16, 2020 at 9:00 a.m.
25
     IT IS SO ORDERED.
26
27
        Dated:    October 15, 2020
                                                      UNITED STATES DISTRICT JUDGE
28
